Title: To Thomas Jefferson from Fulwar Skipwith, 20 February 1791
From: Skipwith, Fulwar
To: Jefferson, Thomas



Basse terre 20. Feby. 1791

I beg leave again to remind your Excellency that in none of the french colonies have they received from the Court of France (officially) the Convention with the United States respecting Consuls &c.—therefore no one of their Governors or Commandants can grant me the necessary exequateur or receive me in any form. With Respect I have the honour to be Your Excellys Mo Obt.

F. Skipwith

 